Zero tolerance regime for unauthorised GMOs and the economic consequences thereof (debate)
The next item is the debate on the oral question to the Commission by Neil Parish, on behalf of the Committee on International Trade, on the zero tolerance regime for unauthorised GMOs and the economic consequences thereof - B6-0151/2008).
deputising for the author. - Madam President, I should first of all thank my colleague Mr Parish, Chairman of the Committee on Agriculture and Rural Development, very much indeed for giving me the opportunity of coming here at this late hour to ask this oral question. He, unfortunately, has for many months had a longstanding arrangement to go to Denmark with Commissioner Fischer Boel and had to leave for Copenhagen this afternoon. So he sends his apologies for his absence and also sends his greatest respects to Ms Vassiliou and welcomes her to the Commission.
This is a reality check. We have a very competitive and successful poultry and pig industry in the EU. They are completely unsupported. They do not receive a single farm payment; they do not receive any subsidy at all and they have to stand alone in the marketplace.
With poultry and pigs the biggest cost of production is the feed. Pigs and chickens do not graze the fields and therefore everything they eat is cereal-based. If you have an unsupported industry you must make sure that they have access to competitive feed from around the world.
In Europe we take over two years on average to license a perfectly safe GM product. Herculex, one of the few approved GM seeds, took 33 months to achieve EU approval. In the US the average approval time is half that: 15 months.
There is no excuse for this. With food prices and costs for the poultry and pig industry both rising, we cannot afford this time delay in licensing feed. We have got to speed things up.
In the US many of these GM products are by-products from the bioethanol industry and they are significantly cheaper than feeds that can be accessed here in the EU by our poultry and pig producers. So all we are doing is denying ourselves access to cheaper world market feeds, making it virtually impossible for our producers to compete and therefore we are in grave danger of haemorrhaging jobs and exporting our industry outside the EU.
Those purists who say that we must not have poultry or pigmeat produced with GM feed will not have won any kind of victory if we deny ourselves these feeds. The end result will be that we will have lost our industry to our non-EU competitors while we continue to import poultry and pigmeat from animals that have been fed on precisely the same GM feed that we have denied our producers access to. This is the politics of the madhouse.
We also need clear labelling and products so that consumers can make an informed choice. They must know if the meat they eat has been fed on GMs. With rising food prices, much GM-fed meat is cheaper and this gives consumers the choice and access to low-cost meat if that is what they desire.
The other major issue so far as feed is concerned is zero tolerance on non-GM feed coming into the EU. Again, the great hair-shirted brigade can beat their chests and say that we are making sure that there are no traces of GM products in any non-GM feed that is entering the EU. But what is the effect of zero tolerance when a shipload of non-GM soya is being loaded in Brazil to be brought to the EU? There is a chance that a very tiny residue of GM soya could be picked up through the loading equipment at the port in Brazil. When that ship docks in the EU, if even a small trace of GM soya is found, even if that soya has been licensed in the EU, the whole cargo can be turned away.
Therefore the result of the zero-tolerance regime is to reduce dramatically the amount of non-GM feed coming into the EU. So, even those poultry and pig producers who want to use non-GM feed find it incredibly difficult to access the quantities that they need, when they need them. Once again, this makes it much more difficult for them to compete fairly in open world markets.
If we really want to export our poultry and pig industry outside the EU and feed our citizens on Brazilian chicken and pork and even chicken from Thailand, all of which has been fed on GM, then the present policies of zero tolerance on non-GM feed and the appallingly slow licensing of GM feed within the EU are exactly the way to go about it.
Commissioner, we are delighted that you were so resoundingly endorsed as a Commissioner for Health and Consumer Protection DG. We wish you well but we hope that you will be the first to resist the tabloid Frankenstein food mythology and put in place some policies that will allow our farmers to compete internationally on a level playing field.
Member of the Commission. - Madam President, the Commission recognises the risk that feed imports may become more difficult and more expensive, due to asynchronous approvals of GMOs in exporting countries and in the EU. I am aware of the Agriculture and Rural Development DG study on the issue of feed shortage. I must stress that the effects of a zero tolerance policy for unauthorised GMOs on feed imports only become an issue in the event of so-called asynchronous GMO approvals. One of the key factors is the difference in the duration of the GMO approval procedure in third countries and in the EU, in combination with the lack of appropriate segregation mechanisms in exporting countries and the marketing strategies of the seed industry in these countries. The increased use of GMOs by your main trading partners in commodities also has an important influence.
Against this background, the Commission is focusing its efforts on addressing these key factors. Discussions with the European Food Safety Authority have been initiated with the aim of making efficiency gains in the duration of the authorisation procedure, without compromising on the quality of the EFSA scientific assessment. I would like to remind you of the importance in this respect of the cooperation of Member States in the Standing Committee and in the Council.
Last but not least, I would like to note that the Commission recently adopted the authorisation of GA 21 maize, which will facilitate imports with the advantageous presence of this GM event from Argentina. The Commission is also currently in the process of sending to the Council a proposal for the authorisation of a GM soya bean, after the Standing Committee failed to reach a qualified majority. This soya bean authorisation will also enable a number of feed imports and thus contribute to the temporary improvement of the feed shortage problem that the Honourable Member raises.
The EU legislative framework on GM food and feed aims primarily at ensuring the safety of the products placed on the market. This is why GM food and feed products are subject to pre-market approval. The zero tolerance approach for unauthorised GMOs currently applied by the EU has been laid down in EU legislation, having been approved by the European Parliament and the Council as the best way to protect human and animal health and the environment. It is similar to the approach followed by the vast majority of third countries, including major GMO producers.
At international level, the Commission, in close collaboration with the Member States, continues to support the development of Codex guidelines on the issue. The Commission, however, recognises the possibility of incidents of the type indicated among the reasons behind your question and recognises that such occurrences are becoming easier to detect because of constant improvements in measurement techniques. The Commission will examine whether it is appropriate and feasible to come up with an individual solution for this specific problem, in full respect of existing legislation.
In the case of the WTO complaint brought against the European Community in 2003, the corresponding panel report, concluded in 2006, did not call into question the EU legislation, but rather the way it has been implemented in the past. The Commission has managed to contain this dispute until now in the context of a regular dialogue on biotech issues with the complainants. We clearly showed the complainants that there is currently no moratorium or undue delay in the EC approval system of biotech products.
Sixteen products have been approved since the establishment of the WTO Panel, with only seven in 2007. We cannot rule out that complainants, notably the United States, will take into consideration the trade implications of the issue of advantageous presence in their decision on whether to proceed with further dispute settlement. However, the European Community would be in a good position to defend its case, and the present dialogue makes this eventuality unlikely.
on behalf of the PPE-DE Group. - (NL) Mr President, Commissioner, yesterday in this House we spoke about the rise in food prices and the effects of that in the European Union and for developing countries. Now we are here again this evening, talking about genetically modified animal feed. It might have been an idea to combine the two debates. After all, this somewhat technical subject of animal feed of course fits in with the wider debate on food safety and rising food prices. How sensible is it actually to destroy or reject whole shiploads of animal feed because they unintentionally contain traces, very small quantities, of genetically modified products? That does not seem very sensible to me, either from the point of view of the food safety I mentioned, or in the light of rising prices.
Because animal feed prices have indeed gone up considerably recently and they will do so even more if we continue to take that attitude. Many producers are seeing their costs increase as a result and I think it cannot do any harm to emphasise once again that the rising prices we keep talking about do not necessarily mean that farmers are also earning more. In fact it has already been said that, in the pigmeat sector for example, the costs of feed are going up and the margins are actually only smaller.
How can we get out of this deadlock now? Not by suddenly dealing carelessly with approval procedures. No, that is certainly not the way, but in my opinion there is a problem in two areas, and we have to find a solution. Firstly, as Mr Stevenson said earlier, it takes much longer in the European Union for a GMO to be approved: two and a half years for us, barely a year in the United States. I have taken note of what the Commission says about making EFSA more efficient, but of course that is not the whole problem. The problem also lies in the to-ing and fro-ing in the Council committees, which are then unable to achieve either a qualified majority for approval or a qualified majority against approval, and then finally, after a long tussle, the decision is passed to the Commission. So that is also part of the problem, and that procedure needs to be quicker. It is certainly not an argument for automatic approval of products, but I do think people have the right to know more quickly whether or not a product can be approved for the European market.
Secondly, we need to find a solution to the unintentional presence of genetically modified traces in animal feed, for instance through a threshold value, certainly in the case of GMOs that have already been approved by EFSA, and certainly when you consider that chops from pigs that have eaten feed outside the European Union are regularly available in our shops. Talk about unfair competition! I think it is a pity I have not heard anything from the Commission about threshold values. It refers to existing legislation. Let us be honest, though, with the labelling we are using a threshold value, so I think it is possible.
In short, producers and consumers must not become the victims of the indecision on the part of the Council committees. It is time now to offer clarity and speed.
on behalf of the PSE Group. - (FR) Madam President, Commissioner, ladies and gentlemen, as its title suggests, this question deals with the economic consequences of the GMO authorisation procedure.
I would therefore like to ask the Commissioner whether the Commission has requested any studies on the causes of the rise in the price of animal feed and I would like to know, too, what proportion of the feedingstuffs imported in recent years has contained traces of GMOs not authorised in Europe and where these products came from. That would be useful in assessing the scope of these incidents.
Unlike Mrs De Lange who has just spoken, I refute the causal link drawn between the principle of zero tolerance of GMOs and the considerable increase in the price of feed. The two should not be lumped together since we know very well that this increase is due to the combination of several factors, which I will not go into here, but primarily to stock market speculation on future agricultural markets. Moreover, this increase affects all countries, including those with very flexible legislation on GMOs.
Nevertheless, it is true that European livestock farmers are in great difficulty and the main reason for this is the fact that the EU is highly dependent on feed imports. My main question is thus as follows: why are we so dependent and how should we respond? I want to ask the Commission if it has carried out an analysis of the economic consequences of the Blair House Agreement, for which the European Union gave up its own production of animal feed.
In order to reduce this dependency, there are two options, in my opinion. The first is to do everything we can to save - and I mean save - the last European fodder and protein crops and to encourage restructuring, avoiding, for example, the complete decoupling of aid during the CAP Health Check, particularly as these crops offer indisputable environmental qualities for crop rotation and, consequently, for the soil.
On the other hand, the Commission must look into diversifying our source of supply. In December 2007 I took part in a conference organised by the GM-Free Network, which demonstrated that supplies of non-GMO feed do exist and that contacts need to be established between producers and importers.
I hope that everyone is aware that consumers have a right...
(The President cut off the speaker)
on behalf of the ALDE Group. - (NL) Mr President, I should first like to thank the Committee on Agriculture and Rural Development and this plenary sitting for following up my initiative to debate this topic here this evening.
One remarkable thing is that all over the world the cultivation of genetically modified crops is on the increase, but only we in Europe are terribly scared about it. The big question is why. The Commissioner says quite categorically that that is how the legislation is and so we have to comply with it. However, if changed circumstances make it necessary to amend the legislation, the Commission will have to do that. I think it is time to do it now. I was still asking questions about it a little while ago, but one genetically modified crop is not like another. There is a big difference between transgenesis and cisgenesis. One is species-specific, the other is not. Both are covered by the same legislation and the Commission must address itself to the matter to amend the legislation from that point of view.
In my view, the crux of this whole story is zero tolerance. There are few situations in the world where you can require absolutely zero tolerance. There must always be a possibility of leaving a certain margin of difference. If you drive too fast for a distance of 50 kilometres, in most countries you have a margin of tolerance of about three kilometres before you are fined. Why is that not possible for imported goods? Why is a tolerance of, for instance, 0.8% or 0.9% not possible? Can the Commission give me a clear answer on that?
I also welcome the fact that talks are under way with EFSA to shorten procedures without endangering quality, but has EFSA indicated yet whether or not that is possible? Talks alone are not enough, because time is pressing.
There is also another point. Perhaps the Commission can explain to me how I, as a politician, can tell the general public that we can consume a whole lot of products here that we are not allowed to produce. We can import without restriction from all over the world any products from animals that are fed products which are banned here. What is the point of that? What is the explanation? Perhaps the Commissioner can suggest an idea to me for the forthcoming election campaign.
Finally I should like to ask what are the consequences of the attitude of the Commission as regards the WTO? Can we simply do this?
on behalf of the UEN Group. - (PL) Madam President, there are three areas in which GMOs may prove dangerous.
The first of these is public health. There are more and more indications that GMOs are potentially dangerous to human health, but these indications are being disregarded. Hard evidence of the damaging effects of GMOs may emerge at any moment. There was a time when there was no evidence of the harmful nature of asbestos, and when the evidence did emerge the cost was enormous. Billions had to be spent on removing the asbestos. The difficulty with GMOs is that if their use becomes widespread, it will be impossible to get rid of them.
The second area is the environment. Many scientists believe that GMOs may have disastrous consequences for the environment. This is one of the reasons why a store of traditional seeds has been created deep in ice on the Norwegian island of Spitsbergen, in case traditional seeds are damaged by increased use of GMOs.
The third danger relates to the economy. Increasing the use of GMOs is a way of making farmers financially dependent on large biotech concerns. Farmers will grow GMO crops under conditions imposed by powerful concerns that hold the patents for the seeds.
Europe is not hungry at present. Food is becoming more expensive, but the Union's agricultural policy continues to consist of imposing administrative limits on agricultural production. Europe does not need to seek highly intensive technologies for food production. Instead, Europe should opt for the production of healthy food using traditional methods.
Of course, there is also the problem of competition. On this matter, I fully agree with Mr Stevenson and other previous speakers. Our farmers should not be the only ones affected by a ban on GMO crops and the use of GMO feed. Such a ban should be accompanied by a ban on the import of both plant and animal products containing GMOs. A clear principle must be applied, namely that producers exporting their products to the European market will be subject to the same requirements imposed on our own producers.
on behalf of the Verts/ALE Group . - Madam President, I would like to start by strongly challenging the assumption that seems to lie behind this oral question. Trying to link the rise in animal feed prices in Europe and the corresponding crisis in the livestock industry to the EU's GM laws in general, and its zero-tolerance policy in particular, is completely false and disingenuous.
It is certainly true that times are hard for livestock farmers, but I make the case that this has nothing to do with Europe's GM policies and everything to do with a combination of factors, including poor weather conditions leading to reduced harvests, deregulation of markets, increased demand by countries like China, the rapid and misguided increase in biofuel production and growing financial speculation.
Much is also being made by the GM industry of DG Agriculture's report on the potential impact of the EU's GM regime on the availability and price of animal feed. The worst-case scenario in the report rests on the assumption that Brazil will rapidly commercialise a GM soya bean variety not approved in the EU. But absolutely no evidence is presented that Brazil is even considering new GM soya beans.
The report finds that US approvals will be unaffected by EU policy and that Brazil and Argentina will, in fact, be much more cautious about approving new GM crops that could otherwise damage their exports to the EU. For example, Argentina has introduced a certification scheme for maize exports to the EU, precisely to avoid unapproved traits.
Moreover, there is no evidence either of major distortion of competition caused by imports of meat from animals that may have been fed with GMOs not authorised in the EU.
So, frankly, all of these questions are ill-informed and tendentious. But I do have some questions of my own with regard to any proposed threshold for EU non-approved GMOs. First, how can the Commission be sure that EU non-approved GMOs are safe?
Second, in the case of damage, which institution or company will have to pay? The EU, which allows such contamination? The company, which has developed the GMO but has so far no valid market approval? Or the company responsible for the import?
Finally, should such a threshold also apply to genetically engineered plants that produce substances like pharmaceuticals? What assessment has been carried out on the contamination of daily food with active pharmaceutical substances?
I look forward to hearing full answers to these crucial questions at the end of this debate.
on behalf of the GUE/NGL Group. - (NL) Mr President, Commissioner, you and I really know too little about the health risks of genetically modified organisms. Do we therefore want to allow such GMOs - I call them messed around food - simply because that meets an economic need? Not as far as I am concerned. For me the real priorities are public health, the environment and biodiversity. Brussels already requires countries to approve certain GMOs, even when they are not willing to do so. That is at odds with the Cartagena Protocol, under which countries may reject new GMO products if they have doubts about their safety. Let the Member States decide for themselves which risk products they will allow.
I am not the only one to protest. Many citizens are worried about GMOs. We have seen that in Poland, Romania, Austria and Cyprus. Resistance to the Monsanto experimental fields is growing in places like Raalte and Gemert-Bakel in the Netherlands,. There is a real risk of modified seeds blowing over from Monsanto to nearby traditional or organic farms, when the farmers do not want those weeds. I am also concerned about the plans for Monsanto to take over the Dutch seed company De Ruiter, a firm that is amongst the top ten in the world. It is all too obvious that Monsanto is trying to infiltrate more into Europe. Either in expectation of more flexible rules, or simply to be able to put pressure on the politicians to relax the rules very quickly. We have to resist that fiercely. Public health, the environment and biodiversity are more important to us than commercial profits.
Madam President, what a laughing stock the EU must be to its competitors! With sanctimonious fervour we ban GMOs in animal feedstuffs, even to the ridiculous point of zero tolerance of any unauthorised GM trace, but simultaneously meat derived from animals reared outside the EU and fed with the very GMOs which we refuse to authorise can be imported freely anywhere within the 27 States.
It sounds like zero sense to me. The EU strains at a gnat and swallows a camel, and who suffers? Our own producers, who have to pay sky-high prices for GM-free feedstuffs. It seems that, within the EU, if the political correctness boxes can be ticked then we should be happy, never mind the lunacy which we create.
(ES) Madam President, although European livestock generates over 40% of added value in our agriculture production, it is also true we now lack sufficient raw material to feed our animals. In my country, Spain, the situation of beef, more dependent on feed than in other Member States, is devastating. In the case of pigmeat and poultry, the terrible situation is similar all over Europe.
As has already been mentioned, Community legislation permits the sale of feed containing GMOs, provided these are authorised in the EU, but does not envisage any minimum levels for unauthorised GMOs. This is causing problems in trade with third country exporters and also with the European livestock sector per se which, as I have said, is experiencing shortages.
This is not the first time I have agreed with Mr Mulder, and on this occasion I listened to him and I think we also agree on this issue, for a possible solution could be to accept accidental GM contaminations up to a certain threshold, provided these have been positively assessed by the EFSA and authorised by a third country, in accordance with Codex principles and operating a clear labelling policy.
Another solution could be to produce more in European territory, but it would appear that the Commission has shut off that particular avenue by its checking proposals. The case of desiccated feed as an essential component of animal fodder is paradigmatic. Even though it acknowledges the danger involved in abandoning production, the Commission still insists on applying the decoupled payments.
I therefore wish to emphasise that we are facing a serious problem of animal feed shortages, and the European Commission is responsible for dealing with this situation.
(FI) Madam President, a genetically modified crop species is cultivated by changing its genotype with the help of precise scientific technology. This technology is based on developments in genetics going back a good half-century. It has helped to cultivate species in a way that requires less effort and less use of pesticides, and has made it possible to produce bigger harvests. For that reason, their cultivation has increased fast.
The European Union has been unable to be involved in this development because it adheres to a system of strict bureaucratic monitoring. Whenever trials and research carried out by the European Food Safety Authority have shown a species to be risk-free and of benefit to the consumer, it still has to go through a lengthy process before it is approved. The Commission's proposal first goes to a standing committee, which approves or rejects the proposal by a qualified majority. If it cannot make a decision, the next step is the Council, and if they cannot make a decision either, the proposal goes back to the Commission, which in the end makes a decision. It has, however, all taken time.
A lot of GM animal feed is imported into the European Union. Countries which try and restrict the cultivation of GM species are even happy to use it. Because the EU has not had time to approve all the species now being used, the feed may contain small traces of these. In such cases the entire shipment is returned. This causes the industry to incur costs and affects the competitiveness of European food production. This is why we need to apply reason in this area. Infinitely small traces of species approved in other countries should not have such unreasonable consequences, especially when European agriculture is up against global competition anyway.
(BG) A Latin proverb says that natural is good. Naturally, this is not to say that GMOs, which are artificial, are bad, but as yet we do not have conclusive scientific data proving beyond any doubt that they are good for you. On the contrary, we have the example of the United States where the highest tolerance towards GMOs is combined with the highest obesity incidence. Genetics and bio technology are still an inexact science. The hold a lot of promise but at the same time by using them we run the huge risk of losing a lot, losing perhaps more than we can afford.
The current EU policy of caution to genetically modified organisms is a good policy for the time being, considering available scientific achievements. I believe, however, that we should nevertheless remember European producers. The current situation is, in a way, quite unnatural and the Commission should strike a balance where European producers are not discriminated against, while achieving a situation where European consumers can indeed choose whether to consume GMOs or GMO-free crops. I am glad that I am a young person in the European Union and I would enjoy being able to make this informed choice.
Madam President, given the high import dependency of the EU for protein-rich feedingstuffs such as soya bean meal and corn gluten feed, how can the Commission justify the current situation in which even feedingstuffs with only the smallest trace of unauthorised GMOs are banned and destroyed at our ports, whereas meat derived from animals that are fed with these very same unauthorised GMOs can freely enter the EU into the food chain and be consumed by our consumers, thus causing a major distortion of competition to the detriment of European farmers?
A threshold value - as is already the case for the adventitious presence of traces of authorised GMOs for the labelling of products as GMO-free - should be applied for the adventitious presence of traces of unauthorised GMOs that have already obtained a positive assessment from the EFSA or that have undergone a feed and food safety risk assessment in accordance with the Codex GM plant guidelines. Is the Commission planning to come forward with concrete proposals to that end, and when?
Our lengthy authorisation process lacks scientific rigour and integrity and is the road to serious world trade disputes and, embarrassingly, arises from interinstitutional prevarication on this issue. No other trading block is resisting change in this way.
(HU) The time has come for us to have a serious and worthwhile debate on genetic technology in Europe, for up to now we have only heard religious polemics, in many cases only whipping up hysteria. Science cannot and must not be stopped. With an explosion in population and food prices, we cannot dismiss the opportunities offered us by biotechnology and genetic engineering. We cannot have the green revolution without them.
My report on biogas, approved in March, shows that the European Parliament expressed consensus on licensing GM plants to be grown for bio-energy. While there was consensus among the parliamentary parties in Hungary on the preservation of GM-free agriculture, we have to see that this is an illusion. Eighty-five per cent of the soya imported as animal feed is now genetically modified.
It is obvious that genetic modification is not a game, the risks are huge. It is imperative that a credible, science-based specialist supervisory agency at Union level, independent of big business, is set up, able to inspect GM products, able to provide protection against hazards and quell groundless anxieties. On the one hand, the multinational companies concerned with GMOs are somewhat reluctant to issue detailed documentation about their products, and are not partners in scientific trials although, for consumer protection, this would be an essential requirement. On the other hand, there is also a lot of confusing information and unscientific scare stories put about by GM opponents. That is why this debate is so important. Thank you for your attention.
(PT) I should also like to express the extreme concern that the agricultural sector in the Azores, my region, has about the current situation. I believe it has been shown in this debate that nothing can justify the existence of a policy which prohibits the use of GMOs in animal feed at the same time as allowing the consumption of meat produced using these GMOs.
I also believe that the exaggeration existing in the zero tolerance policy has been made clear. Finally, I should like to say that anyone who knows the animal feed industry cannot doubt the obvious impact that both these factors will have on food prices. This impact is very clear, particularly for corn gluten feed and the waste from using maize to produce alcohol. I have already called on the European Commission to take account of the situation of farmers throughout Europe.
(DE) Madam President, ladies and gentlemen, in the agriculture debate, we currently face the challenge posed by the Health Check. I would be interested to hear whether the GMO debate plays a role, and to what extent it is being discussed, in that context.
We all know that there is a heated debate worldwide about the food/energy security issue at present. We need to see what implications this debate has for us.
I myself am always in favour of zero tolerance when it comes to labelling. It should be clear to the consumer what he or she is buying. From that perspective, we should ensure that the legislative bodies at regional level also have a chance to decide on this issue.
Madam President, even at this late time of the day, listening to the debate, I feel the need to say just three things.
First of all, it is true that there is no scientific evidence that GMOs pose a hazard to human or animal health. However, as a previous speaker, who has now gone, mentioned, asbestos was not thought to be hazardous and, yet, we know today that it causes mesothelioma - lung cancer. And, of course, smoking was not thought to be hazardous to anybody until a few years ago and now, of course, we know that it causes lung cancer, pulmonary disease and coronary artery stenosis. So it is better to be safe than sorry.
Secondly, Mr Allister and Mr Casaca talked about the difference between GMOs in feed and animals that have been fed on GMOs. There is a large difference between the two. There is a difference, because, in the feed, the GMO is in a completely different state from the GMO that has been fed to the animal, digested by the animal and metabolised by the animal, and then is just, probably, present - but it is not - in the animal's meat in a completely different form than in the feed.
(FR) Madam President, it is clear that this topic of genetically modified organisms is a democratic urgency, an economic necessity and a legal imperative. I congratulate our committee for tackling the subject.
As far as our debate is concerned, it is clear that the European Union is highly dependent on imports of protein-rich feedingstuffs. That goes back to the scientific debates, and the import of animals fed with feed that does not comply with the European rules leads us to wonder whether the European Union is capable of protecting its citizens.
The protection regime is not protectionism, it is simply a question, and I would like to ask the Commission if it feels that the quality of our customs system, which has in my view deteriorated considerably, would allow it to respond to all of the considerations raised in this excellent debate.
Madam President, when the Commissioner answers, could she say something about the possibilities of increasing the tolerance level from zero to a higher percentage, say 0.7%, 0.9% or whatever it is? From listening to the debate, I think that is the essence of what has been said. Zero tolerance in the present circumstances is a bit too stringent.
Member of the Commission. - Madam President, I listened very carefully to the various comments that the honourable Members have made.
We do recognise in the Commission that asynchronous approvals of GMOs can represent a problem for the availability and cost of feed imports. Although the rising costs in this sector are the result of different, complex and sometimes much wider factors, all these factors have been taken into consideration in the study that was made by DG AGRI.
The Commission's efforts are targeted at addressing some of the key factors behind this issue, both at internal level, though the authorisation of new GMOs in the full respect of the EU legislative framework, and at international level, through the discussions with our major trading partners.
Several speakers have posed the question whether the Commission would be prepared to move from zero tolerance to something higher. I must remind you that to do so we need codecision both from Parliament and the Council, and we need to have the support of Member States. You know what the stance of the Member States has been in the various standing committees, where we rarely, as far as I know never, managed to get a qualified majority.
I would like to say that to impose restrictions over imported animal products which are the product of animals fed with GMOs would probably fail to comply with our international commitments.
Lastly I want to say a few words about the delays in the authorisation process, which was mentioned by a number of speakers. There is an ongoing discussion between the Commission and the EFSA to verify the possibility of efficiency gains in the authorisation procedure without any compromise on the quality of the scientific assessment.
One of the elements which have been highlighted is the need to better communicate to applicants the requirements for the authorisation in order to improve, from the start, the quality of their dossiers.
Furthermore, and as a result of this discussion, the Authority has taken the commitment to carry out the preliminary validity check within six weeks from the submission of the application, thus significantly reducing the timeline for the authorisation procedure.
It is also important to note that the approval process could be significantly shortened if the Commission had greater support from Member States in the comitology process for the authorisation of GMOs.
Lastly I want to reply to a comment that was made by a speaker that in our risk management we take into account economic grounds only. I would say that, for us, the primary factor is the safety to human and animal health and the environment as well.
Having said that, I would like to say that the Commission remains open to discuss possible suggestions in this field, but only on the precondition that any proposed solution respect the fundamental aim of guaranteeing the safety of the products placed on the EU market.
Thank you, Commissioner.
The debate is closed.
Written statements (Rule 142)
in writing. - (EL) The EU's policy on GMOs favours multinationals at the expense of consumers. Farmers become ever more dependent on monopolisation and the multinationals take control of agriculture.
GMOs are detrimental to public health. Some of them have been scientifically proven to be implicated in allergies and to undermine the immune system.
The irreversible effects on the environment make the danger of GMOs many times greater. Biodiversity is restricted and the limitation of contamination can certainly not be guaranteed.
This policy is economically harmful. GMOs are one of the contributing factors to increased food prices and world hunger, as international economic organisations now openly assert.
The proposal to adopt zero tolerance is spurious and ineffective; it is the result of compromising with the interests of multinationals. It permits the cultivation of certain GMOs and the consumption of products deriving from genetically modified fodder, such as meat from non-member countries.
This policy has the specific aim of limiting the vehement protests of the workers in EU Member States who are demanding safe, GM-free food, at accessible prices.
We believe that genetically modified crops should be totally banned in Member States, as should imports of products showing traces of GMOs. At the same time, however, measures should be taken to protect Community production and consumers.